Citation Nr: 0939039	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a respiratory 
disorder other than asthma as a residual of in-service 
exposure to asbestos.

4.  Entitlement to service connection for residuals of a cold 
injury to the hands and fingers.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2005 and November 2007 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In June 2009, the Veteran testified at a 
hearing before the undersigned.  The transcript of that 
hearing has been associated with the claims file.  This 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The claims of service connection for a respiratory disorder 
other than asthma as a residual of in-service exposure to 
asbestos and service connection for residuals of a cold 
injury to the hands and fingers are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible medical 
evidence of record does not clearly and unmistakably shows 
the Veteran's asthma preexisted his military service.

2.  The preponderance of the competent and credible evidence 
is against finding that asthma was present in-service or that 
asthma is related to service.

3.  The preponderance of the competent and credible evidence 
is against finding that bilateral hearing loss was present 
in-service, sensorineural hearing loss manifested to a 
compensable degree in the first post-service year, or that 
bilateral hearing loss is related to service.


CONCLUSIONS OF LAW

1.  Asthma was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).

2.  Bilateral hearing loss was not incurred or aggravated by 
active service nor may sensorineural hearing loss be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in May 
2004, prior to the January 2005 rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) except for notice of the 
laws and regulations governing the assignment of disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the Veteran was 
not provided Dingess notice, the Board finds this lack of 
notice harmless because, for the reasons explained below, the 
appeal is being denied and any question regarding disability 
ratings and effective dates is moot.  

Moreover, the Board finds that even if the above letter 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letter as well as the January 2005 rating 
decision, June 2006 statement of the case, and the January 
2007, July 2007, and January 2008 supplemental statements of 
the case.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007); cert. granted sub nom. Peake v. Sanders, 76 
U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209); rev'd, 
Shinseki v. Sanders, 566 U.S. ____ (2009).  Furthermore, the 
Board finds that there can be no prejudice to the Veteran due 
to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  Id.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims file all identified and available service and post-
service medical records.

In this regard, the Board notes that none of the Veteran's 
service treatment records, except for the February 1955 
separation examination, are available and this absence has 
been accounted for by a fire at the National Personnel 
Records Center (NPRC).  However, the Veteran has been 
notified of this fact, asked to provide copies of any records 
that he may have, and all efforts to reconstruct these 
records from other alternative sources have been 
unsuccessful.  Therefore, adjudication of the current appeal 
may go forward without these records.

In this regard, where "service medical records are presumed 
destroyed, . . . the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed.  The 
case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

As to the claim of service connection for bilateral hearing 
loss, the Veteran was afforded a VA examination in December 
2006 which is adequate to adjudicate this issue because the 
examiner provided a medical opinion as to the origins or 
etiology of the Veteran's disability as well as a rational 
for the opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. 
Nicholson, 21 Vet App 303 (2007).  

While the Veteran was not provided a VA examination in 
connection with his claim of service connection for asthma, 
the Board finds that a remand for a VA examination is not 
required when, as in this appeal, the service treatment 
records are negative for the diagnosed disorder and the 
record is negative for the claimed disorder for almost two 
decades after the claimant's separation from active duty.  
See 38 U.S.C.A. § 5103A(d); Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 Cir. 2003) (holding that if the evidence of record does 
not establish that the Veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim and therefore VA does 
not have an obligation to provide the claimant with such an 
examination or obtain an opinion because "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(holding that the Board is not required to accept a medical 
opinion that is based on the veteran's recitation of medical 
history). 

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claims

The Veteran contends that his asthma pre-existed military 
service and was aggravated by his service.  In the 
alternative, it is alleged that his asthma was caused or 
aggravated by his military service.  The Veteran also claims 
that his bilateral hearing loss was caused by his military 
service.  It is also requested that the Veteran be afforded 
the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Sensor neural hearing loss, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence").  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Aggravation

As to the claim of service connection for asthma, the Board 
will first consider the question of aggravation.  In this 
regard, the Board notes that while VA does not have the 
Veteran's entry examination, his February 1955 separation 
examination is negative for complaints or a diagnosis of 
asthma.  Moreover, the post-service record is negative for 
complaints or a diagnosis of asthma until 1974 - almost 
twenty years after his separation from military service.  
Furthermore, the Veteran and his representative's claims 
concerning his asthma being a preexisting condition are not 
sufficient to rebut the presumption of soundness because this 
condition may not be diagnosed by its unique and readily 
identifiable features and therefore the presence of the 
disorder is determination "medical in nature" and not 
capable of lay observation.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  Therefore, since laypersons are not capable 
of opining on matters requiring medical knowledge, the Board 
finds that their opinions that these disability pre-existed 
military service are not credible.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

Accordingly, the Board finds that the Veteran has not 
presented clear and unmistakable evidence to rebut the 
presumption that he entered military service in a sound 
condition.  38 U.S.C.A. §§ 1111, 1112, 1113, 1132, 1153; 
38 C.F.R. §§ 3.304, 3.306.  Since the record does not contain 
clear and unmistakable evidence demonstrating that asthma 
existed prior to service, the next question for the Board to 
consider is whether current asthma is directly caused by his 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Direct Service Connection

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that the Veteran's occupational specialty was 
infantry.  Moreover, the Veteran is both competent and 
credible to report on the fact that, while on active, he had 
problems breathing and was exposed to small arms fire which 
was very loud duty.  Buchanan, supra; Jandreau, supra; 
Charles, supra.  The Veteran is also competent and credible 
to report that he had problems hearing for up to five hours 
following live fire field exercises.  Therefore, the Board 
will concede that he had problems breathing, was exposed to 
loud noises, and had problems hearing while on active duty.  

However, the February 1955 separation examination, the only 
contemporaneous treatment record available, is negative for 
complaints or a diagnosis of asthma or bilateral hearing 
loss.  In fact, whispered voice testing at that time was 
15/15.  The Veteran has not presented any medical records 
documenting asthma or a hearing loss disability service.  
Accordingly, entitlement to service connection for asthma and 
bilateral hearing loss based on in-service incurrence must be 
denied despite the Veteran's assertions that he had problems 
breathing and was exposed to loud noise in-service. 
 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1955 and first 
being diagnosed with asthma in 1974 (see records from Dr. 
E.B. Melee) and bilateral hearing loss as defined by VA in 
2001 (see records from Dr. Robert Bonham) to be compelling 
evidence against finding continuity.  (Parenthetically, the 
Board notes that while early treatment records diagnosed the 
Veteran with sensor neural hearing loss, these diagnoses are 
not adequate for VA because they were either not supported by 
audiometric data or were only supported by a graph of 
audiometric testing without an interpretation.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995))  Put another way, the almost 
two decade gap between the Veteran's discharge from active 
duty and the first evidence of asthma and the over four 
decade gap between the his discharge from active duty and the 
first evidence of bilateral hearing loss weighs heavily 
against his claims.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, the claimant is competent to report that he had 
problems with breathing and hearing people talk since 
service.  See Buchanan, supra; Charles, supra.  However, upon 
review of the claims folders, the Board finds that the 
Veteran's assertions that he has had these problems since 
service are not credible.  In this regard, his claims are 
contrary to what is found in the February 1955 separation 
examination and post-service medical records.  In these 
circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for any of the claimed 
disorders for decades following his separation from active 
duty, than the Veteran's claims.  Therefore, entitlement to 
service connection for asthma and bilateral hearing loss 
based on post-service continuity of symptomatology must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As to asthma and service connection based on the initial 
documentation of the disability after service under 38 C.F.R. 
§ 3.303(d), the Board notes that the record is negative for a 
medical opinion finding a causal association or link between 
it and an established injury, disease, or event of service 
origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

As to bilateral hearing loss and service connection based on 
the initial documentation of the disability after service 
under 38 C.F.R. § 3.303(d), the Board notes that in October 
2006 Camille A. Graham, M.D., opined that "[g]iven the 
history of noise exposure that the patient states occurred 
while he was in the military and no previous history of 
ototoxix medication exposure, ear surgery, or other know 
history of trauma to the ears, I do think that his hearing 
loss is most likely caused from the noise exposure from being 
in the military."  Moreover, the Veteran's physician at Care 
First in treatment records dated in September 2007 and 
October 2007 attribute his bilateral hearing loss to his 
military service. 

On the other hand, treatment records from Dr. David White 
dated in February and March 2001 attributed the Veteran's 
sudden onset of lost hearing to a vascular event.  Moreover, 
the December 2006 VA audiological examiner, after a review of 
the record on appeal and an examination of the claimant, 
opined that "given normal hearing acuity at military 
separation and sudden onset of hearing loss approximately 45 
years after discharge, it is less as not that [V]eteran's 
current hearing loss is the result of noise exposure in 
service." 

The Board does not find Dr. Graham's or the Veteran's 
physician at Care First opinions attributing the claims 
current bilateral hearing loss to his military service 
credible because neither physician took into account the 
Veteran's post-service noise exposure.  Specifically, the 
Veteran testified that his post-service employment at Red 
River Army Depot, from 1955 to his retirement, was very loud 
and the work took place without hearing protection until 
1960.  See Madden V. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 
1997) (holing that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a 
medical opinion based on an inaccurate factual premise is not 
probative); Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(holding that a medical opinion is inadequate when it is 
unsupported by clinical evidence); also see Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication that 
the physician had reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent bases).  The Board also does not find these 
opinions credible because they did not take into account the 
normal findings at the Veteran's separation from active duty 
or the over four decade gap between his separation from 
military service and first being diagnosed with hearing loss.  
Id.

Therefore, the Board places greater probative value on the VA 
examiner's opinions that the Veteran's bilateral hearing loss 
is unrelated to service as this opinions is based on a review 
of the claims file, objective clinical evaluation, and are 
consistent with the evidence of record.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (holding that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion.").

Accordingly, the Board finds that the preponderance of the 
competent and credible evidence of record shows that the 
Veteran's current bilateral hearing loss was not caused by 
his exposure to small arms fire as an infantry men while on 
active duty.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . ."); Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).

As to the Veteran's claims that his asthma and bilateral 
hearing loss were caused by his military service, including 
his in-service noise exposure, the Board finds that these 
conditions may not be diagnosed by their unique and readily 
identifiable features and therefore the presence of the 
disorders are a determination "medical in nature" and not 
capable of lay observation.  Charles, supra.  Therefore, 
since laypersons are not capable of opining on matters 
requiring medical knowledge, the Board finds that their 
opinions that these disabilities were caused by service not 
credible.  Routen, supra; see also Bostain, supra.   
Moreover, as to the claim of service connection for bilateral 
hearing loss, the Board places greater probative value on the 
December 2006 VA joints examiner's opinion which found that 
bilateral hearing loss was not caused by his military service 
after an examination of the claimant and a review of the 
record on appeal than the Veteran's claims.

Based on the discussion above, the Board also finds that 
service connection for asthma and bilateral hearing loss is 
not warranted based on the initial documentation of the 
disabilities after service because the weight of the 
competent and credible evidence is against finding a causal 
association or link between the post-service disorders and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, 
supra.

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claims because the record is negative for a 
diagnosis of sensor neural hearing loss in the first post 
service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
asthma and bilateral hearing loss.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for asthma is denied.

Service connection for bilateral hearing loss disability is 
denied.


REMAND

As to the claim of service connection for a respiratory 
disorder other than asthma as a residual of in-service 
exposure to asbestos, the Veteran testified that he was 
exposed to asbestos while living in the barracks at Fort 
Lewis, Washington.  Specifically, he alleged that the steam 
heating pipes which fed the radiators in his barracks were 
covered with an insulation which he believed was asbestos and 
due to poor maintenance this insulation was always breaking 
off and having to be cleaned-up by him and other soldiers.  
He also testified that he and his fellow soldiers had to 
periodically work in the boiler room, which had asbestos 
insulation everywhere, and this insulation was constantly 
breaking off and falling to the floor and having to be 
cleaned-up by him and other soldiers.  Moreover, small parts 
of the asbestos insulation were constantly floating in the 
air in the boiler room.

Telling, the record shows the Veteran's being diagnosed with 
asbestosis, based on x-ray findings, starting in 2001 (see 
June 2001 treatment record from Healthscreen, Inc.) and 
chronic obstructive pulmonary disease (COPD) in 2003 (see 
April 2003 VA treatment records).

Moreover, the Board notes that while there is no specific 
statutory or regulatory guidance with regard to claims for 
service connection for asbestos-related diseases, the M21-1MR 
provides guidelines for considering asbestos compensation 
claims.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29, entitled "Developing Claims for Service Connection 
for Asbestos-Related Diseases," and Part IV, Subpart ii, 
Chap. 2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in a number of lung 
disorders.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. 
C, Para. 9b.  One such disease is asbestosis - if as in the 
current appeal it is confirmed by x-ray.  Moreover, while the 
list does not specifically list COPD, that omission is not 
fatal to the Veteran's claim because the M21-1MR only says 
that the listed disease processes may be caused by asbestos 
exposure and does not exclude other disease processes, such 
as emphysema.  Id.  As to exposure, the M21-1MR notes that 
common materials that may contain asbestos include steam 
pipes for heating units and boilers.  See M21-1MR, Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9a.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran.  
See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.  

Moreover, the Court has held that VA must analyze the 
Veteran's claim of entitlement to service connection for 
asbestos-related diseases under these administrative 
protocols using specific criteria.  See Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  Specifically, the Board must consider the 
latency period for asbestos-related diseases varies from 10 
to 45 or more years between first exposure and development of 
disease.  The exposure may have been direct or indirect, and 
the extent or duration of exposure is not a factor.  See M21-
1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

While the RO confirmed that the Veteran's service treatment 
records were no longer available, it has not as yet 
undertaken any of the other M21-1MR development outlined 
above.  Therefore, given the Veteran's confirmed diagnoses of 
asbestosis and COPD, the Board finds that a remand to 
undertake the required M21-1MR development is required.  Id.  
Such development should include contacting the National 
Personnel Records Center (NPRC) to request information which 
could help support the Veteran's claim regarding asbestos 
exposure as well as obtaining a medical opinion which takes 
into account his in-service and post-service work history 
which the claimant testified included post-service asbestos 
exposure while working at the Red Rider Army Depot from 1955 
until he retired which exposure prior to 1960 was without the 
benefit of protective masks and clothing.   

As to the claim of service connection for residuals of a cold 
injury to the hands and fingers, the Veteran testified that 
his cold injuries occurred while on cold weather training in 
Alaska and Mount Rainier in Washington State.  Moreover, 
starting in September 2006, the Veteran's physician at Care 
First diagnosed the claimant with posttraumatic frostbite 
injuries to the hands and fingers based of the appellant's 
claims of having been exposed to extreme cold while on 
training exercises in Alaska while on active duty.  

As noted above, the Veteran's service treatment records, 
except for his February 1955 separation examination, are no 
longer available because they were destroyed at the fire at 
NPRC and alternative records are also not available.  
However, a review of the record on appeal does not show that 
a search was undertaken to obtain his service personnel 
records or that these records are also not available.  
Therefore, since the Veteran's service personnel records 
could, among other things, verify the appellant's claim of 
having been in Alaska and Mount Rainier in Washington State 
for cold weather training, the Board finds that a remand is 
required to attempt to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b). 

Next, the Board notes that the Veteran's physician at Care 
First also appear to have attributed his hand and finger 
burning, pain, and numbness to carpal tunnel syndrome and 
rheumatoid arthritis.  Therefore, the Board also finds that a 
remand is required to provide the claimant with a VA 
examination to ascertain if he does in fact have residuals of 
a cold injury to his hands and fingers and if these current 
residuals were caused by an injury sustained while on active 
duty.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the NPRC 
and ask it for any records that might 
support the Veteran's claim of having 
been exposed to asbestos while living in 
the barracks at Fort Lewis, Washington.  
The RO/AMC should also obtain from the 
NPRC the Veteran's service personnel 
records, including all records that could 
document his being stationed in Alaska 
and Mount Rainier in Washington State for 
cold weather training.  If this 
information is unavailable, this should 
be memorialized in the Veteran's claim's 
file and the Veteran notified in writing.  
Because this information is found in 
Federal records, if it cannot be secured, 
a written unavailability memorandum must 
be prepared and added to the claim's 
folder and the Veteran offered an 
opportunity to respond.

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should arrange for the Veteran to 
be provided with a pulmonary examination.  
The claim's file and a copy of this 
remand should be forwarded to the 
examiner.  All necessary testing, 
including a chest x-ray and a pulmonary 
function test, should be conducted.  
Based on an examination of the claimant 
as well as a review of the claim's folder 
including the Veteran's personal hearing 
testimony regarding his post-service 
occupational exposure to asbestos, the 
examiner should answer the following 
questions:

(a)  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the Veteran has 
asbestosis and/or COPD?

(b)  As to each diagnosed disorder, 
is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that it began during 
service or is causally linked to any 
incident of service, to include his 
claimed in-service asbestos 
exposure, as opposed to his post-
service employment?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and 
"as likely as not" support the 
contended causal relationship; "less 
likely as not" weighs against the claim.  

The examiner is requested to provide a 
thorough rationale for any opinion 
expressed and note that the claims file 
has been reviewed in conjunction with the 
opinion.

3.  After undertaking the above 
development to the extent possible, the 
RO/AMC should arrange for the Veteran to 
be provided with a cold injury 
examination.  The claim's file and a copy 
of this remand should be forwarded to the 
examiner.  All necessary testing, 
including a Doppler study, should be 
conducted.  Based on an examination of 
the claimant as well as a review of the 
claim's folder and the service personnel 
records documentation of the places he 
was stationed, the examiner should answer 
the following questions:

(a)  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the Veteran has 
a cold injury to either hand or any 
finger?

(b)  As to each diagnosed disorder, 
is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that it began during 
service or is causally linked to any 
incident of service, to include his 
claimed in-service cold injury in 
Alaska and Mount Rainier in 
Washington State while participating 
in cold weather training?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and 
"as likely as not" support the 
contended causal relationship; "less 
likely as not" weighs against the claim.  

The examiner is requested to provide a 
thorough rationale for any opinion 
expressed and note that the claims file 
has been reviewed in conjunction with the 
opinion.

4.  The RO/AMC should provide the Veteran 
with updated VCAA notice in accordance 
with Dingess, supra; 38 U.S.C.A. §§ 5100, 
5103, 5103A; and 38 C.F.R. § 3.159.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


